—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J., at trial; O’Dwyer, J., at sentencing), rendered April 15, 1996, convicting him of robbery in the third degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s exculpatory statements which he made upon his arrest were made after he had the opportunity to reflect and possibly fabricate (see, People v Dalton, 217 AD2d 587, affd 88 NY2d 561). Accordingly, those statements were not admissible as excited utterances (see, People v Sostre, 51 NY2d 958).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Rosenblatt, J. P., Copertino, Goldstein and McGinity, JJ., concur.